Title: From George Washington to Richard Butler, 31 July 1782
From: Washington, George
To: Butler, Richard


                  
                     Sir
                     Head Quarters Newburg 31 July 1782
                  
                  I informed you verbally by the Return of your Messenger from Phila. that I should make a Reply to your Letter of the 11th on my Arrival at Newburgh.
                  I am equally Sorry with you for the Occasion of so much Business for Courts Martial you mention, but the Necessity of the Circumstance must be submitted to—You are therefore hereby authorised to appoint, from Time to Time, as Occasion shall require, such General Courts Martial as you shall judge proper—whenever there shall be sufficient Number of Officers for composing the Court—allways sendg to me all proceedgs & Sentences on Capital Cases, before they are carried into Execution—the smaller Matters to be approved & carried into Execution or not by yourself as you shall think proper, consistent with the Rules & Articles of War in their particular Cases.
                  The Sentences against John Connor, George Mason, Peter Huston & Danl Gallaher, were not attended to at the Time of my last Letter—I now submit to your Judgment the carrying into Execution their Sentences, or remitting them as you Shall find best—except that in the Case of Gallaher, the punishment of the Gantlope Assigned him is unconstitutional & inadmissable—& cannot therefore be approved.
                  I am much pleased at your Report of the good Discipline & Manœuvres of the Troops assembled under your Command; & have Confidence in the Continuance of your Exertions.
                  I am very sorry for the Occasion ofUneasiness in the Minds of the Men for Want of pay—but it is not in my power to remove it—neither will it be in the power of the Financier unless the States are more punctual in the payment of the Taxes required from them.
                  In present Circumstances, It will be best to continue the Recruits under your Orders, collected together, with out makg any particular Distribution or Allotment of them until further orders—I am &c.
                  
               